 


109 HR 6410 IH: Profit Honesty in Offering Number Emancipation Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6410 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Ackerman introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Communications Act of 1934 to prohibit a provider of telephone exchange service, exchange access, or commercial mobile service from imposing a charge for number portability (other than a one-time, separate charge to port a number), and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Profit Honesty in Offering Number Emancipation Act of 2006. 
2.Charges for number portability 
(a)ProhibitionSection 251 of the Communications Act of 1934 (47 U.S.C. 251) is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following: 
 
(h)Charges for number portability 
(1)ProhibitionExcept as provided in paragraph (2), a provider of telephone exchange service, exchange access, or commercial mobile service (as defined in section 332(d)) shall not impose any charge on a customer (whether imposed separately or incorporated into the customer’s monthly rates) to recover the costs of providing number portability in accordance with this section and Commission requirements thereunder. 
(2)One-time, separate charge 
(A)In generalA provider described in paragraph (1) may impose a one-time, separate charge on a customer in connection with porting a number to or from another provider at the request of the customer. 
(B)AmountThe Commission shall set the maximum amount of a charge allowed under subparagraph (A). Such amount— 
(i)shall be the same in any case; and 
(ii)shall be equal to the approximate cost incurred by a provider in porting a number. 
(C)ConsiderationsIn setting the maximum amount under subparagraph (B), the Commission— 
(i)may consider the ongoing costs of maintaining and operating a number portability system; and 
(ii)may not consider costs recovered pursuant to regulations under this section (as in effect on the date of the enactment of the Profit Honesty in Offering Number Emancipation Act of 2006) for the implementation of number portability..  
(b)Effective dateThe amendments made by subsection (a) apply only with respect to charges imposed on or after the date that is 90 days after the date of the enactment of this Act. 
 
